Order entered November 20, 2013




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-13-01241-CV

                                   TIMOTHY HOLZ, Appellant

                                                V.

                                 U.S.A. CORP., ET AL., Appellees

                          On Appeal from the 192nd Judicial District Court
                                       Dallas County, Texas
                               Trial Court Cause No. DC-13-05101

                                             ORDER
        We GRANT appellant’s November 1, 2013 motion for an extension of time to file a
brief. We ORDER the brief tendered to this Court by appellant on November 1, 2013 filed as of
the date of this order.
        Appellant also filed an affidavit of indigence with this Court on November 1, 2013.
Appellant is a pro se inmate in federal prison in Colorado. In his affidavit, appellant states that
he has no income and owns no property. The clerk’s record has been filed at no cost to
appellant.   The court reporter has informed the Court that no hearings were recorded.
Accordingly, based on the documents before us and the fact that the record has been filed, the
Court concludes that appellant should be allowed to proceed with this appeal as a pauper. See
TEX. R. APP. P. 2 & 20.1.
                                                       /s/   DAVID LEWIS
                                                             JUSTICE